                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    CHARDE EVANS,                                           Case No. 2:10-CV-1224 JCM (VCF)
                 8                                            Plaintiff(s),                     ORDER
                 9               v.
               10     WAL-MART STORE, INC.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Evans v. Wal-Mart Stores, Inc., case no. 2:10-
               14     cv-01224-JCM-VCF. On November 8, 2019, defendant Wal-Mart Stores, Inc. (“defendant”) filed
               15     a notice of settlement. (ECF No. 124). The parties indicated that they would be able to complete
               16     the settlement documentation and that plaintiff would file her motion for preliminary approval
               17     within thirty (30) days of that notice. Id. To date, nothing has been filed.
               18            Accordingly,
               19            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the plaintiff shall file a
               20     motion for preliminary approval, or the parties shall file a joint status report on or before January
               21     3, 2020.
               22            DATED December 23, 2019.
               23
                                                                     __________________________________________
               24                                                    UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
